Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No.: 20-cv-00991

   ESTATE OF JEFFREY MELVIN, by and through its personal representative Jeffrey Melvin Sr.;

          Plaintiff,

   v.

   CITY OF COLORADO SPRINGS, COLORADO;
   DANIEL PATTERSON, in his individual capacity; and
   JOSHUA ARCHER, in his individual capacity,

          Defendants.



                        AMENDED COMPLAINT AND JURY DEMAND



          Plaintiff, through his counsel, Darold Killmer, Liana Orshan, and Reid Allison of

   KILLMER, LANE & NEWMAN, LLP, and Tyrone Glover of STIMSON STANCIL LABRANCHE

   HUBBARD, LLC, pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), submits this Amended

   Complaint and Jury Demand, and states:

                                          INTRODUCTION

          1.      On April 26, 2018, Colorado Springs Police Department (“CSPD”) officers

   responded to a disturbance at the Remington Apartments. While checking for arrest warrants in

   one of the units in the apartment complex, Jeffrey Melvin, a young African American man,

   arrived at the apartment where the officers were.
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 2 of 21




          2.      The officers forcibly detained him, threw Mr. Melvin to the ground, held him

   down, choked him, pepper sprayed him and deployed a Taser on Mr. Melvin no less than five

   times in two minutes. The Taser use and other force the officers used was so excessive that Mr.

   Melvin went into Lactic Acidosis, releasing so much lactic acid into Mr. Melvin’s body that it

   killed him. The coroner ruled Mr. Melvin’s death a homicide.

          3.      This violent and completely unreasonable force was used against Mr. Melvin

   despite the facts that he was unarmed, acting lawfully and did not threaten any officer.

          4.      Mr. Melvin was African American. The Colorado Springs Police Department

   (“CSPD”) has a long history of unjustified violence and discriminatory law enforcement against

   people of color. This brutality continues because CSPD, through the repeated formal tolerance

   and approval of violent, racially biased policing by its officers, has made clear that CSPD

   officers are authorized and even encouraged to use excessive force against people of color. Mr.

   Melvin was one unfortunate victim of CSPD’s pattern of racially motivated violence.

                                   JURISDICTION AND VENUE

          5.      This action arises under the Constitution of the United States and is brought under

   42 U.S.C. § 1983, which confers jurisdiction on this Court under 28 U.S.C. § 1331.

          6.      42 U.S.C. § 1988 confers jurisdiction supporting Plaintiff’s claim for attorney fees

   and costs.

          7.      Venue is proper in the District of Colorado under 28 U.S.C. § 1391(b). All the

   events alleged occurred within the State of Colorado, and all the parties were residents of the

   State at the time of the events giving rise to this Amended Complaint.

                                               PARTIES


                                                    2
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 3 of 21




          8.      At all times relevant to this Amended Complaint, decedent Jeffrey Melvin was a

   citizen of the United States of America and a resident of the State of Colorado. At all relevant

   times, Jeffrey Melvin Sr. was the father of Jeffrey Melvin, Jr. and the personal representative of

   the Estate of Jeffrey Melvin.

          9.      At all times relevant to this Amended Complaint, Defendant Daniel Patterson was

   a citizen of the United States and a resident of the State of Colorado. At all relevant times,

   Defendant Patterson was acting within his official duties and employment and under color of

   state law in his capacity as a law enforcement officer for Colorado Springs, Colorado.

          10.     At all times relevant to this Amended Complaint, Defendant Joshua Archer was a

   citizen of the United States and a resident of the State of Colorado. At all relevant times,

   Defendant Archer was acting within his official duties and employment and under color of state

   law in his capacity as a law enforcement officer for Colorado Springs, Colorado.

          11.     At all times relevant to this Amended Complaint, Defendant City of Colorado

   Springs (“Colorado Springs”) was a Colorado municipal corporation. Defendant Colorado

   Springs is a “person” subject to suit under 42 U.S.C. § 1983.

                                     FACTUAL ALLEGATIONS

          12.     Jeffrey Melvin was a loving father of four, brother to five sisters and one brother,

   and son to Gerrie Craft-Thornton and Jeffrey Melvin, Sr. He was an avid basketball player,

   boxer, and an up-and-coming musician. Mr. Melvin was well-loved by his family and many

   friends, and he was always willing to support and care for others.

          13.     On the night of April 26, 2018, Mr. Melvin faced an impossible choice: die on the

   floor of his friend’s apartment as a victim of police brutality or take his chances and try to escape


                                                     3
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 4 of 21




   the brutal and wholly unjustified beating. He eventually escaped, temporarily, from the

   apartment but would still tragically lose his life at the hands of the Colorado Springs Police

   Department (“CSPD”).

          14.     That night, CSPD Officers Daniel Patterson and Joshua Archer responded to a

   report of a disturbance at the Remington Apartments on 3341 East Fountain Boulevard. They

   arrived around 12:31 A.M.

          15.      A resident informed CSPD officers that he had heard what sounded like a fight in

   the unit below his. After learning this information, Officers Patterson and Archer made their way

   to apartment 211, on the floor below, to investigate.

          16.     Jordan Bruno rented unit 211 and greeted the officers at the door. Mr. Bruno was

   friendly and accommodating, inviting the officers into his unit. He explained that an altercation

   had occurred earlier between him and a friend, but the situation was under control and that his

   friend had since left. He said that there were no continuing problems or concerns.

          17.     Mr. Bruno and the others in his apartment displayed no aggression or hostility

   toward the officers. During their investigation, the occupants of the unit treated the officers with

   respect, answered every question asked of them, and never gave the officers reason to fear for

   their safety or believe criminal activity was occurring in the unit.

          18.     After approximately 18 minutes of warrant-checking and searching the unit for

   evidence of other crimes, which officers did not find, Jeffrey Melvin arrived at the apartment.

          19.     Mr. Melvin, surprised by the officer’s presence, hastily entered Mr. Bruno’s unit

   and closed the door behind him.




                                                     4
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 5 of 21




          20.     Officer Archer, who unbeknownst to Mr. Melvin was inside of the apartment,

   ordered Mr. Melvin away from the door, and Mr. Melvin immediately complied with the order.

   The door was then opened and Officer Patterson entered the unit.

          21.     Officer Archer began aggressively yelling at and grabbing Mr. Melvin in the

   small entryway. Officers Archer and Patterson yelled that Mr. Melvin was “going to get hurt”

   while attempting to handcuff him.

          22.     Mr. Melvin had done nothing wrong to warrant this detainment.

   Officers Archer and Patterson had no legitimate reason to believe that Mr. Melvin had

   committed any crimes or posed a danger to them or others. The officers did not tell Mr. Melvin

   why they were attempting to arrest him or read him his rights.

          23.     All the officers knew was that Mr. Melvin was a young black man who did not

   immediately submit to their baseless and unreasonable assault and detention.

          24.     Mr. Melvin repeatedly insisted that the officers had the wrong person, and he tried

   to move away from them. He pleaded for the officers to calm down and stop manhandling him.

          25.     Officers Patterson and Archer escalated their physical assault by grabbing Mr.

   Melvin, choking him, and throwing him to the ground.

          26.     Officer Patterson threatened Mr. Melvin with the infliction of pepper spray. In

   fear for his safety, Mr. Melvin sought refuge from the assault by trying to leave the second-story

   apartment through a nearby window. He continued to plead for the officers to cease their attack.

          27.     Officer Archer fired the first Taser prongs into Mr. Melvin’s flesh less than two

   minutes after their initial innocuous encounter, starting an excruciatingly painful five-second

   burst of electricity into and through Mr. Melvin’s body.


                                                    5
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 6 of 21




          28.     Less than five seconds later, Officer Archer deployed another Taser charge into

   Mr. Melvin, causing another five seconds of violent electrocution, while Mr. Melvin continued

   to beg for help from those around him.

          29.     Approximately twenty seconds after the second electrocution cycle ceased,

   Officer Archer began yet another five second electrocution cycle through the prongs still

   embedded in Mr. Melvin’s skin.

          30.     Approximately twelve seconds after that, Officer Archer started yet another five

   second cycle, and then another cycle ten seconds after that.1

          31.     At some point during this assault, Officer Patterson deployed pepper spray into

   Mr. Melvin’s face. As it was intended to do, the infliction of the pepper spray caused acute and

   excruciating pain on Mr. Melvin.

          32.     After being electrocuted no less than five times in two minutes, Mr. Melvin

   continued to beg for his life, screaming that the officers were “going to kill him.”

          33.     To escape the officer’s repeated electrocutions and use of chemical agents, Mr.

   Melvin went for the door to the apartment. When Mr. Melvin reached the door, Officer

   Patterson fired two of his Taser cartridges at Mr. Melvin; one missed its target, and the other

   connected with his upper torso near his vital organs. The electric shock forced Mr. Melvin to the




   1
     Notably, Officer Archer reported firing only two Taser cartridges into Mr. Melvin. He failed to
   note the three follow-up electrocution cycles that occurred in less than one minute and which are
   obvious on the body-worn camera footage. Officer Archer’s report states that his Taser use was
   ineffective, but the video footage clearly shows Mr. Melvin’s agony as he was repeatedly
   electrocuted.

                                                    6
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 7 of 21




   ground. Fearing for his life, Mr. Melvin stood up, ripped the metal Taser prongs from his skin,

   escaped the apartment, and ran for his life.

          34.     After running across the street, Mr. Melvin collapsed. CSPD officers piled on top

   of him and handcuffed him. At that point, Mr. Melvin began slurring his words, clearly needing

   medical attention. The repeated electrocutions, use of chemical weapons, and excessive beating

   by Officers Patterson and Archer had taken a devastating toll on Mr. Melvin’s body.

          35.     Paramedics transported Mr. Melvin to the hospital. Hospital staff immediately

   declared a full trauma on admission. Doctors placed Mr. Melvin in a medically induced coma to

   try and save his life. Tragically, he never woke up. Jeffrey Melvin was pronounced dead on May

   2, 2018, at age 27.

          36.     Defendants Patterson and Archer have forever deprived Mr. Melvin’s four

   children of their father, his siblings of their brother, and his father and mother of their son.

          37.     Before Mr. Melvin’s death, physicians noted that he was suffering from Lactic

   Acidosis, a condition in which lactic acid accumulates faster than the body can dispose of it. This

   upsets the natural pH balance of the human body and is potentially lethal. Excessive use of

   Tasers, which cause intense muscle contractions and a subsequent release of lactic acid, are

   linked to Lactic Acidosis. The multiple and significant stressors inflicted by the Colorado

   Springs Police officers culminated in this fatal and tragic outcome. The coroner determined that

   the manner of Mr. Melvin’s death was homicide.




                                                      7
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 8 of 21




          Defendant Colorado Springs is municipally liable for the Individual Defendants’
          actions and has a custom and practice of using excessive force to arrest individuals
          without probable cause.

          38.     It has long been the custom and actual practice of CSPD to engage in, encourage,

   and condone the use of excessive force by CSPD officers, particularly against people of color.

          39.     It is customary in Colorado Springs for officers to use excessive force against

   people of color and then charge them with false offenses to conceal that the officers used

   excessive force. These charges are most often resisting arrest, obstruction, failure to obey a

   lawful order, interference with a public official, or a combination thereof.

          40.     Though Mr. Melvin was in the hospital in a medically induced coma, CSPD

   officers charged him (and Mr. Bruno) with resisting arrest and interference with a public official.

          41.     Colorado Springs did not discipline either of the Individual Defendants or counsel

   them for their actions. Further, CSPD provided no additional training to either Individual

   Defendant, or other CSPD officers, related to the incident with Mr. Melvin.

          42.     The conduct of the Individual Defendants as described in detail herein were

   consistent with and pursuant to the policies, customs, and training provided to law enforcement

   officers for use in the situation with which they were confronted.

          43.     Defendants Patterson and Archer acted intentionally, knowingly, willfully,

   wantonly, maliciously and/or recklessly in disregard for Mr. Melvin’s federally protected rights

   and acted under the preexisting and ongoing deliberately indifferent custom, policy, practice,

   training, and supervision of Defendant Colorado Springs acting under color of state law.

          44.     CSPD has a history of making arrests without probable cause—an issue it should

   have addressed and remedied long ago. The following cases show that at the time of Mr.


                                                    8
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 9 of 21




   Melvin’s arrest, there was a custom and practice known to Defendant Colorado Springs, of

   wrongfully arresting individuals without probable cause and condoning such arrest by CSPD

   officers. These cases also illustrate an obvious need, that Defendant Colorado Springs knew at

   the time of Mr. Melvin’s arrest, for Defendant Colorado Springs to provide further training to

   CSPD officers on the necessity of establishing probable cause before making an arrest.

          Ryan and Joey Brown

          45.     On March 25, 2015, brothers Ryan and Joey Brown were pulled over by CSPD

   officers. The brothers were young black men who were driving to their home, which was in a

   predominantly white neighborhood. CSPD officers had no grounds on which to pull them over,

   and officers would not tell the Brown brothers why they had been pulled over. Instead, the

   officers held them at taser- and gun-point. Though the brothers had done nothing wrong, the

   officers ordered them out of their car at gunpoint, frisked them, threw Ryan to the ground and

   threw his phone away to stop him from recording the interaction. The officers wrongfully

   arrested both brothers, and CSPD responded to the brothers’ complaint about their mistreatment

   by determining that the officers conduct was justified. Colorado Springs paid $212,000 and made

   substantial policy changes to settle the Brown brothers’ claims.

          Grant Bloomquist

          46.     In 2013, CSPD officers arrested Grant Bloomquist without probable cause after

   he verbally protested two CSPD officers’ beating of another man outside of a nightclub. Mr.

   Bloomquist was outside Cowboys Night Club in Colorado Springs and saw officers brutally

   beating an African American man, so he stepped to about 7 feet away and said, “get the fuck off

   him.” At that point, he was blindsided and struck by an officer, who hit him in the face. Multiple


                                                   9
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 10 of 21




   CSPD officers struck Mr. Bloomquist repeatedly in the groin area with knee strikes and pinned

   him against a police vehicle. The officers then threw him in the police car and arrested him.

          John Sturgis

          47.     On January 26, 2012, CSPD officers arrested John Sturgis, an African American

   man, without probable cause and subjected him to excessive force after a civilian witness

   misidentified Mr. Sturgis as a homicide suspect. The witness told CSPD officers he had seen a

   man at a gas station—Mr. Sturgis—who he claimed resembled a homicide suspect. Mr. Sturgis

   in fact was twice the age of the suspect (40 vs 20), was bald when the suspect had hair, and

   exhibited many other physical dissimilarities with the suspect. Despite these obvious differences,

   officers followed Mr. Sturgis and arrested him. Mr. Sturgis surrendered peacefully and asked the

   officers not to handcuff him behind his back because he had recently had surgery on his

   shoulder; he even offered to show the officers MRI images of his injured shoulder that were

   sitting on his front seat as proof. The officers ignored Mr. Sturgis’s pleas, and excessively

   forcefully handcuffed him behind the back, causing Mr. Sturgis to significantly reinjure his

   shoulder and require further surgery. Several officers falsified their reports about the incident to

   invent probable cause to arrest Mr. Sturgis. Colorado Springs paid $300,000 to settle Mr.

   Sturgis’s claims.

          James Sorensen

          48.     On July 21, 2012, law enforcement arrested James Sorensen without probable

   cause, for violating a law banning guns in parks. That law had been repealed in 2003. CSPD

   officers unlawfully detained, handcuffed, and arrested James Sorensen for carrying a holstered

   pistol at a festival. A Colorado Springs spokeswoman publicly admitted that Mr. Sorensen was


                                                    10
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 11 of 21




   correct, and the officers were “in the wrong, definitely.” After Mr. Sorensen sued to vindicate his

   constitutional rights, Colorado Springs settled the case.

          Jarrot Martinez

          49.     Also in 2012, the City of Colorado Springs paid $480,000 to settle claims that two

   CSPD officers had conspired to falsely charge, arrest, and maliciously prosecute one officer’s

   ex-boyfriend, Jarrott Martinez. Despite Mr. Martinez’s presentation of a video-supported alibi

   for the time when he was accused of the false charges, CSPD nevertheless pursued his

   prosecution through two criminal trials.

          Joseph Martinez

          50.     In 2009, law enforcement arrested Joseph Martinez after a CSPD officer

   misidentified him as the individual who had sold him drugs during an undercover operation. The

   officer knew the drug dealer’s nickname as “Casper,” and searched for mugshots of individuals

   associated with that nickname. He incorrectly selected Mr. Martinez’s photograph. When Mr.

   Martinez voluntarily turned himself in and professed his innocence, officers did not confirm the

   bad identification that had led to the arrest, even though Mr. Martinez lacked the only identifying

   mark of which the undercover officer had taken note, a tattoo on his shin. Mr. Martinez spent

   approximately 40 days in jail, and prosecutors dismissed his case for lack of evidence.

          51.     Several of these representative cases resulted in Colorado Springs paying

   substantial monetary sums to settle police misconduct claims, yet the facts surrounding Mr.

   Melvin’s case make apparent that the Colorado Springs Police Department has yet to learn its

   lesson and adequately train and supervise its officers on the probable cause and reasonable

   suspicion requirements, or regarding the appropriate and legal use of force under the


                                                    11
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 12 of 21




   circumstances, or ensure that the clear ongoing custom and practice of police misconduct as

   occurred here ceases.

          52.     Indeed, Colorado Springs’s custom, practice, and policy of using excessive force

   against African American men has continued unabated since the Individual Defendants killed

   Mr. Melvin. On August 3, 2019, CSPD officers were investigating a 911 call and stopped

   De’Von Bailey and Lawrence Stoker, two young African American men. Neither Mr. Bailey nor

   Mr. Stoker threatened the officers in any way. As the officers approached him, Mr. Bailey

   sprinted away. After Mr. Bailey had been sprinting away for less than five seconds—during

   which time he never once even looked back at the officers let alone threatened any of them—

   CSPD Sgt. Alan Van’t Land and Officer Blake Evenson shot him four times in the back, killing

   him.

          53.     Defendant Colorado Springs knew, based on its long history and widespread

   practice of its officers using excessive force and taking racially biased actions against people of

   color and its condoning of those actions, that its officers would likely be influenced by racial bias

   when contacting people of color, and that such bias could cause the CSPD officers to use

   excessive and unnecessary force against people of color like Mr. Melvin.

          54.     Considering this knowledge, Defendant Colorado Springs could have and should

   have pursued reasonable methods for training and supervising CSPD officers, including the

   individual Defendants, in recognizing and guarding against implicit or explicit racial bias in

   interacting with people of color and not using excessive force, but it failed to do so.




                                                    12
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 13 of 21




          55.     Because Defendant Colorado Springs created and tolerated a custom of deliberate

   indifference and failed to train adequately and supervise CSPD officers, people of color,

   including Mr. Melvin, have repeatedly been subjected to violations of their constitutional rights.

          56.     Defendant Colorado Springs fostered “a policy of inaction” in the face of

   knowledge that CSPD officers were routinely violating specific constitutional rights under the

   Fourth and Fourteenth Amendments to the United States Constitution, which makes up the

   functional equivalent of a decision by Colorado Springs itself to violate the Constitution.

          57.     Defendant Colorado Springs’s “policy of inaction” and policies, customs, or

   practices in failing to train properly and supervise its employees were a moving force and

   proximate cause of Individual Defendants’ violation of Mr. Melvin’s constitutional rights.

          58.     CSPD has persistently failed to investigate and counsel or discipline CSPD

   officers for their similar uses of excessive force against people of color. Colorado Springs’s

   failure to find wrongdoing and failure to counsel or discipline officers in this case, the cases

   described above, and others reflects a custom, policy, or practice of encouraging, tolerating and

   ratifying blatantly illegal conduct. These encouragements, toleration of, and ratifications show

   that CSPD officers carry out such police misconduct under the policies of and regimen of

   training provided by Colorado Springs, and that such conduct is customary within CSPD.

          59.     Indeed, CSPD’s Use of Force analyses from 2014-2017 show racially biased uses

   of force. Colorado Springs’ population is approximately 6.5% African American. Even so, in

   2014 and 2015, approximately 20% of the people against whom CSPD used force were African

   American. In 2016 and 2017, that figure jumped to 26% and 25%, respectively.




                                                    13
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 14 of 21




          60.     In 2017, CSPD officers used force against 21% of the total number of African

   American males who were arrested. In the same year, CSPD officers used force against only

   12% of the total number of White males who were arrested.

          61.     These figures make clear that CSPD officers are disproportionately more likely to

   use force against African American men, like Mr. Melvin, than against similarly situated white

   suspects.

          62.     CSPD’s approval and defense of the use of excessive force by CSPD employees

   sends a clear and unequivocal message to those employees—such approval and failure to

   appropriate respond actually trains CSPD law enforcement officers—that such use of excessive

   force is acceptable, consistent with policy, and is approved practice, causing the use of such

   excessive force to be likely or even inevitable in the future.

          63.     Colorado Springs is responsible for training its officers to ensure they perform

   their duties consistent with the law and to discipline their improper conduct, so officers can learn

   from their experiences and be deterred from engaging in future misconduct that violates the

   constitutional rights of people with whom the police interact. Colorado Springs’s failure to do so

   has communicated to CSPD officers, including Defendants Patterson and Archer, that excessive

   force against people of color is authorized and tacitly (or explicitly) encouraged. In this sense,

   the failure to counsel or discipline constitutes training which authorizes future similar

   unconstitutional conduct.

          64.     Colorado Springs’s past ratification and toleration of similar unconstitutional

   conduct thus caused and was the moving force behind the Individual Defendants’ use of




                                                    14
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 15 of 21




   excessive force against Mr. Melvin, and Colorado Springs’s failure to discipline the Individual

   Defendants for this illegal use of force will lead to more unconstitutional conduct.

          65.      Defendant Colorado Springs’s acts or omissions caused Mr. Melvin damages

   because he suffered physical and mental pain, humiliation, fear, anxiety, loss of enjoyment of

   life, loss of liberty, privacy, and sense of security and individual dignity, and death, among other

   injuries, damages, and losses.

          66.      Defendant Colorado Springs’s actions, as described deprived Mr. Melvin of the

   rights, privileges, liberties, and immunities secured by the Constitution of the United States of

   America, and caused him other damages.

                             STATEMENT OF CLAIMS FOR RELIEF

                                    FIRST CLAIM FOR RELIEF
                                42 U.S.C. § 1983 - 4th & 14th Amendment
                                  Excessive Force Resulting in Death
                                       (Against All Defendants)

          67.      Plaintiff incorporates all other paragraphs of this Amended Complaint as if set

   forth herein.

          68.      At all relevant times, the Individual Defendants were acting under the color of

   state law in their capacities as CSPD law enforcement officers.

          69.      Mr. Melvin had a clearly established Fourth and Fourteenth Amendment right to

   be protected from unreasonable seizure and excessive force and excessive force at the hands of

   law enforcement personnel.

          70.      No Individual Defendant had a legally valid basis to seize Mr. Melvin’s person

   under the circumstances and in the manner described herein.



                                                    15
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 16 of 21




          71.        The Individual Defendants unlawfully seized Mr. Melvin by means of excessive

   physical force.

          72.        The Individual Defendants had no warrant authorizing any seizure of Mr.

   Melvin’s body. The Individual Defendants had no probable cause or reasonable suspicion that

   Mr. Melvin had committed, or was about to commit, any crime.

          73.        The Individual Defendants’ actions were objectively unreasonable considering the

   circumstances confronting them.

          74.        Mr. Melvin had committed no crime (nor could any of the Individual Defendants

   have reasonably believed he had committed any crime) that would legally justify the use of such

   force, and he gave the officers no reason to fear for their safety.

          75.        The Individual Defendants’ acts of grabbing Mr. Melvin, slamming him to the

   ground, repeatedly Tasing him, and pepper spraying him constituted excessive force.

          76.        The Individual Defendants engaged in these actions intentionally, willfully, and

   wantonly, showing deliberate indifference to, and a reckless disregard for, Plaintiff’s

   constitutionally protected rights.

          77.        Defendant Colorado Springs failed to properly train, supervise, and/or discipline

   its employees regarding the proper use of physical restraint and force, resulting in the use of

   excessive force. Defendant Colorado Springs failed to properly train, supervise, and/or discipline

   its employees regarding the constitutional limits on use of force and how to avoid engaging in

   racially biased or disproportionately aggressive policing.




                                                     16
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 17 of 21




          78.     Colorado Springs’s inadequate training, supervision, and/or discipline resulted

   from a conscious or deliberate choice to follow a course of action from among various

   alternatives available to Defendant Colorado Springs.

          79.     Considering the duties and responsibilities of personnel of Defendant Colorado

   Springs—who must decide when forcible restraint and use of physical force is appropriate— and

   the frequency with which such law enforcement personnel will confront circumstances such as

   those presented as described herein, the need for specialized training, supervision and discipline

   regarding such decisions was so obvious, and the inadequacy of training and/or supervision was

   so likely to result in a violation of constitutional rights, that Defendant Colorado Springs is liable

   for its failure to properly train, supervise, and/or discipline its subordinate employees and agents.

          80.     Such failure to properly train, supervise, and/or discipline constitutes an

   unconstitutional policy, procedure, custom, and/or practice. It was a moving force behind and

   proximate cause of the Individual Defendants’ use of excessive force against Mr. Melvin.

          81.     Mr. Melvin lost his life at the hands of the CSPD and his family has been and

   continues to be damaged by the Individual Defendants’ unreasonable use of excessive force. He

   endured physical and mental pain, humiliation, fear, anxiety, loss of enjoyment of life, loss of

   liberty, privacy, loss of consortium with his family, friends and associates, and sense of security

   and individual dignity, among other injuries, damages, losses, and loss of life.

          82.     Each Individual Defendant’s acts or omissions described herein, including the

   unconstitutional policy, procedure, custom and/or practice described, were the legal and

   proximate cause of Mr. Melvin’s damages.




                                                    17
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 18 of 21




          83.       At the time when the Individual Defendants unlawfully grabbed Mr. Melvin,

   slammed him to the ground, Tased, and pepper sprayed him, Mr. Melvin had a clearly

   established constitutional right under the Fourth Amendment to the United States Constitution to

   be secure in his person from unreasonable seizure through excessive force.

          84.       The Individual Defendants are not entitled to Qualified (or any other) Immunity.

   Any reasonable law enforcement officer knew or should have known of this established right.

          85.       Intent to harm Mr. Melvin motivated the Individual Defendants’ actions, as

   described above.

          86.       The Individual Defendants’ acted intentionally, maliciously, willfully, wantonly,

   and/or in reckless disregard of Mr. Melvin’s federally protected rights.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in his favor

   and against Defendants, and award him all relief as allowed by law and equity, including, but not

   limited to:

                 a. Declaratory and equitable relief and injunctive relief, as appropriate;

                 b. Actual economic damages as established at trial;

                 c. Compensatory damages, including, but not limited to those for past and future

                    pecuniary and non-pecuniary losses, physical and mental pain, humiliation, fear,

                    anxiety, loss of enjoyment of life, loss of liberty, privacy, and sense of security

                    and individual dignity, and other non-pecuniary losses;

                 d. Punitive damages for all claims as allowed by law in an amount to be determined

                    at trial;


                                                      18
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 19 of 21




              e. Issuance of an Order mandating appropriate equitable relief, including but not

                  limited to:

                      i. Issuance of a formal written apology from each Defendant to Plaintiffs;

                     ii. The imposition of policy changes designed to avoid future similar
                         misconduct by Defendants;

                     iii. Mandatory training designed to avoid future similar misconduct by
                          Defendants;

                     iv. Imposition of disciplinary action against appropriate employees of
                         Colorado Springs;

              f. Pre-judgment and post-judgment interest at the highest lawful rate;

              g. Attorney’s fees and costs; and

              h. Such further relief as justice requires.

          PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.

   Dated this 1st day of July 2020.

                                                KILLMER, LANE & NEWMAN, LLP


                                                /s/ Darold W. Killmer
                                                Darold W. Killmer
                                                Liana Orshan
                                                Reid Allison
                                                1543 Champa Street, Suite 400
                                                Denver, CO 80202
                                                (303) 571-1000 - telephone
                                                (303) 571-1001 - facsimile
                                                dkillmer@kln-law.com
                                                lorshan@kln-law.com
                                                rallison@kln-law.com

                                                and

                                                A. Tyrone Glover
                                                STIMSON STANCIL LABRANCHE HUBBARD, LLC
                                                   19
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 20 of 21




                                    1652 N. Downing Street
                                    Denver, CO 80218
                                    (720) 689-8909
                                    glover@sslhlaw.com

                                    ATTORNEYS FOR PLAINTIFF




                                       20
Case 1:20-cv-00991-CMA-KMT Document 30 Filed 07/01/20 USDC Colorado Page 21 of 21




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 1, 2020, I electronically filed the foregoing AMENDED
   COMPLAINT AND JURY DEMAND with the Clerk of Court using the CM/ECF system,
   which will send notification of this filing to the following:

   Anne Turner
   Assistant City Attorney
   City of Colorado Springs
   30 S. Nevada Ave., Suite 501
   Colorado Springs CO 80903
   Anne.Turner@coloradosprings.gov


                                                     s/ Charlotte Bocquin Scull
                                                     Paralegal




                                                21
